Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appleman, J.), rendered February 15, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
*896Ordered that the judgment is affirmed.
The evidence at the Mapp hearing established that the police had probable cause to arrest the defendant (see, e.g., People v Jones, 186 AD2d 681; People v Cummings, 184 AD2d 574; People v Owens, 155 AD2d 696; People v Goggans, 155 AD2d 689; People v Bittner, 97 AD2d 33).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Sullivan and Balletta, JJ., concur.